UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2010 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2815 Eastlake Avenue East, Suite 300 Seattle (Address of principal executive offices) (Zip Code) (206) 336-5560 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of July 31, 2010, the Company had 40,256,026 shares of common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (the “Form 10-Q/A”) to the Quarterly Report on Form 10-Q for TapImmune Inc. (“we” or the “Company”) for the quarterly period ended June 30, 2010, initially filed with the Securities and Exchange Commission (the “SEC”) on August 23, 2010 (the “Original Filing”), is being filed to report restated Stockholders’ deficit and Accumulated paid-in capital relating to revaluation and reclassification of accounting for debt settlement transactions in fiscal year ended December 2009 and recognition of derivative liabilities relating to embedded warrants in the convertible notes in the current period. The restatement of the Company’s accounting for the debt settlement transactions and recognition of derivative liabilities arose in connection with comments received from the staff of the SEC in its review of the Company’s periodic SEC filings. As a result, and as previously disclosed in filings made with the SEC, on April 6, 2011, the Board of Directors of the Company, determined that the Company’s previously issued consolidated unaudited financial statements and reports filed with the SEC for the quarterly period ended June 30, 2010 should not be relied upon. For a more detailed description of the effects of the restatement, see further discussion in Note 1A, “Restatement of Consolidated Financial Statements” to our consolidated financial statements included in Part I, Item 1 of this report. For the convenience of the reader, this Form 10-Q/A sets forth the Original Filing in its entirety. However, this Form 10-Q/A only amends and restates Items 1 and 2 of Part I of the Original Filing, in each case, solely as a result of, and to reflect, the restatement and comments of the SEC, and no other information in the Original Filing is amended hereby. The foregoing items have not been updated to reflect other events occurring after the Original Filing or to modify or update those disclosures affected by subsequent events. In addition, pursuant to the rules of the SEC, Item 6 of Part II of the Original Filings has been amended to contain currently dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, and are attached as Exhibits 31.1, 31.2, 32.1 and 32.2 to this report. Except for the foregoing amended information, this Form 10-Q/A continues to speak as of the dates of the Original Filing, and the Company has not updated the disclosures contained herein to reflect events that occurred at a later date. Other events occurring after the filings of the Original Filing or other disclosures necessary to reflect subsequent events will be addressed in any reports filed with the SEC subsequent to this filing. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2010 (Unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2010 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 2 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (As restated) (As restated) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits (Note 8) Deferred financing costs (Note 5) - $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Research agreement obligations (Note 3) Derivative liability – conversion option (Note 4) - Derivative liability – warrants (Note 4) - Convertible note payable (Note 5) Notes payable and secured loan (Note 5) - Due to related parties (Note 6) Stockholders’ Deficit Capital stock (Note 7) Common stock, $0.001 par value, 150,000,000 shares authorized 40,256,026 shares issued and outstanding (2009 – 38,361,674) Additional paid-in capital Shares and warrants to be issued Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ RESTATEMENT (Note 1A) Commitments and Contingencies (Notes 1, 3, 5 and 9) The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception of development stage) to June 30, (As restated) (As restated) (As restated) (As restated) (As restated) Expenses Consulting fees $ Consulting fees – stock-based (Note 6) - - Depreciation - - General and administrative Interest and finance charges (Note 4) Management fees (Note 5) Management fees – stock-based (Notes 5 and 6) Professional fees Research and development (Note 5) ) Research and development – stock-based - Net Loss Before Other Items ) Other Items Foreign exchange (loss) gain ) ) ) Changes in fair value of derivativeliabilities (Note 4) - - Loss on debt financing (Note 5) ) - ) - ) Gain (loss) on settlement of debt (Note 1A) Interest income - - Loss on disposal of assets - ) - ) ) Net Income (Loss) for the Period ) Deficit Accumulated During the Development Stage, beginning of period ) - Deficit Accumulated During the Development Stage, end of period $ ) $ ) $ ) $ ) $ ) Basic and Diluted Net Loss per Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception of development stage) to June 30, (As restated) (As restated) (As restated) Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Non-cash loss on debt financing - Changes in fair value of derivative liabilities ) - ) (Gain) loss on settlement of debts ) Loss on disposal of assets - Non-cash interest and finance fees Stock-based compensation Changes in operating assets and liabilities: Due from government agency ) ) Prepaid expenses and receivables ) ) Deferred financing costs - Accounts payable and accrued liabilities Research agreement obligations ) Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - Net Cash Provided by Investing Activities - - Cash Flows from Financing Activities Issuance of common stock, net - - Convertible notes - Notes and loans payable - Subscription advances - - Advances from related parties Net Cash Provided by Financing Activities Net Increase in Cash Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 8) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 1A:RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS Restatement relating to accounting for debt settlement transactions in fiscal year ended December 2009 We have restated our consolidated financial statements as of and for the six months ended June 30, 2009 for changes to the Company’s accounting for debt settlement transactions. We had accounted for the equity issuance in settlement of $3,181,206 of debt by estimating the fair value from third party debt assignments instead of the quoted market value of the stock. Additionally, in connection with the debt settlement the Company issued 2,000,000 shares pursuant to a consulting services agreement using a block discount from the quoted value of the stock. Following discussions with the SEC, in connection with comments issued by the staff of the SEC, the Company determined that its accounting for debt settlement transactions should be reviewed. As a result, we reviewed GAAP guidance, which states that, ‘a quoted market price in an active market is the best evidence of fair value and should be used as the basis for the measurement, if available.’ Based on this guidance we have concluded that the difference of $13,137,038 between the fair value recognized using the quoted market price and the debt settled amounts should be recognized as loss on debt settlement. The impact of the restatement on the consolidated financial statements as of and for the three and six months ended June 30, 2009, and from July 27, 1999 (inception) to June 30, 2009 is shown in the following tables: As reported Adjustment As restated Balance sheet data — December 31, 2009 Additional paid-in capital $ $ $ Deficit accumulated during the development stage Total stockholders’ equity $ $ — $ As reported Adjustment As restated Consolidated Statement of Operations data For the three months ended June 30, 2009 Gain (loss) on settlement of debt $ $ $ Net Income (Loss) for the period Deficit Accumulated during the Development Stage, end of period BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $ $ $ As reported Adjustment As restated Consolidated Statement of Operations data For the six months ended June 30, 2009 Gain (loss) on settlement of debt $ $ $ Net loss for the period Deficit Accumulated during the Development Stage, end of period BASIC AND DILUTED NET LOSS PER SHARE $ $ $ 6 As reported Adjustment As restated Consolidated Statement of Operations data July 27, 1999 (inception) to June 30, 2009 Gain (Loss) on settlement of debt $ $ $ Net loss for the period Deficit Accumulated during the Development Stage, end of period $ $ $ As reported Adjustment As restated Consolidated Statement of Cash Flows data For the six months ended June 30, 2009 Net loss $ $ $ (Gain) loss on settlement of debt NET CASH USED IN OPERATING ACTIVITIES $ $ - $ As reported Adjustment As restated Consolidated Statement of Cash Flows data From July 27, 1999 (inception) to June 30, 2009 Net loss $ $ $ (Gain) loss on settlement of debt NET CASH USED IN OPERATING ACTIVITIES $ $ - $ Restatement relating to recognition of derivative liabilities for the period ended June 30, 2010 We have restated our consolidated financial statements as of and for the six months ended June 30, 2010 related to the Company’s accounting for embedded warrants in the convertible notes issued during the quarter ended June 30, 2010. We had recorded the fair value of the Series A Warrants, Series B Warrants and Series C Warrants to equity. Following discussions with the SEC in connection with comments issued by the staff of the SEC, the Company determined that its accounting for the warrants should be reviewed. As a result, we evaluated the application of ASC 815 Derivatives and Hedging (formerly SFAS No. 133) and ASC 815-40 Contracts in an Entity’s Own Equity to the issued and outstanding warrants to purchase common stock that were issued with the convertible notes during the six months ended June 30, 2010 and those issued as finders’ fees. Based on the guidance in ASC 815 and ASC 815-40-25, the Company concluded these instruments are required to be accounted for as derivatives due to a ratchet down protection feature available on the exercise price (Note 5). Under ASC 815-40-25, the Company has recorded the fair value of these derivatives on its balance sheet at fair value with changes in the values reflected in the statements of operations as “Changes in fair value of derivative liabilities”. The impact of the restatement on the consolidated financial statements as of and for the three and six months ended June 30, 2010, and from July 27, 1999 (inception) to June 30, 2010 is shown in the following tables: As reported Adjustment As restated Balance sheet data — June 30, 2010 Deferred financing costs $ - $ $ Total Assets Derivative liability – conversion option - Derivative liability - warrants - Total liabilities $ $ $ Additional paid-in capital* Deficit accumulated during the development stage* Stockholders’ Deficit $ $ $ * Includes adjustments relating to accounting for debt settlement transactions in fiscal year ended December 2009 7 As reported Adjustment As restated Consolidated Statement of Operations data For the three months ended June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Net Loss for the period Deficit Accumulated during the Development Stage, beginning of period* Deficit Accumulated during the Development Stage, end of period* BASIC AND DILUTED NET LOSS PER SHARE $ $ $ * Includes adjustments relating to accounting for debt settlement transactions in fiscal year ended December 2009 As reported Adjustment As restated Consolidated Statement of Operations data For the six months ended June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Net Loss for the period Deficit Accumulated during the Development Stage, beginning of period* Deficit Accumulated during the Development Stage, end of period* BASIC AND DILUTED NET LOSS PER SHARE $ $ $ * Includes adjustments relating to accounting for debt settlement transactions in fiscal year ended December 2009 As reported Adjustment As restated Consolidated Statement of Operations data From July 27, 1999 (inception) to June 30, 2010 Consulting fees $ $ $ Interest and finance charges Net Loss Before Other Items Changes in fair value of derivative liabilities - Loss on debt financing - Gain (loss) on settlement of debt Net Loss for the period Deficit Accumulated during the Development Stage, end of period $ $ $ 8 As reported Adjustment As restated Consolidated Statement of Cash Flows data For the six months ended June 30, 2010 Net loss $ $ $ Non-cash loss on debt financing - Changes in fair value of derivative liabilities - Non-cash interest and financing charges - Deferred financing costs - Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES $ $ - $ As reported Adjustment As restated Consolidated Statement of Cash Flows data From July 27, 1999 (inception) to June 30, 2010 Net loss $ $ $ Non-cash loss on debt financing - Changes in fair value of derivative liabilities - Gain (loss) on settlement of debt Non-cash interest and financing charges Deferred financing costs - Accounts payable and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES $ $ - $ NOTE 1:NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Since inception, TapImmune and the University of British Columbia (“UBC”) have been parties to various Collaborative Research Agreements (“CRA”) appointing UBC to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA. The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials. Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine. The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at June 30, 2010, the Company had a working capital deficit of $1,737,000 and has incurred significant losses since inception. Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations. Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding. The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements. The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. 9 Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation. Management’s plans are intended to return the Company to financial stability and improve continuing operations. The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. The Company was able to substantially complete ongoing restructuring plans in the second half of 2009. Additional funding and equity for debt settlements have retired notes payable and some of the other debt obligations were satisfied. Additional capital is required now to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead TAP (Transporters of Antigen Processing) vaccine and infectious disease adjuvant technology. Strategic partnerships will be needed to continue the product development portfolio and fund development costs. These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to raise sufficient funding to satisfy current debt obligations or to continue development of products to marketability. NOTE 2:UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR AN INTERIM PERIOD Basis of Presentation These unaudited interim consolidated financial statements may not include all information and footnotes required by US GAAP for complete financial statement disclosure. However, except as disclosed herein, there have been no material changes in the information contained in the notes to the audited consolidated financial statements for the year ended December 31, 2009, included in the Company’s Form 10-K, which was filed with the Securities and Exchange Commission. These unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements included in the Form 10-K. In the opinion of management, all adjustments considered necessary for fair presentation and consisting solely of normal recurring adjustments have been made. Operating results for the three months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Recent Accounting Pronouncements The Company has reviewed recently issued accounting pronouncements and plans to adopt those that are applicable to it. It does not expect the adoption of these pronouncements to have a material impact on its financial position, results of operations or cash flows. Interim results are not necessarily indicative of results for a full year. The information included in this quarterly report on Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K filed on April 15, 2010, with the U.S. Securities and Exchange Commission. NOTE 3:RESEARCH AGREEMENTS Crucell Holland B.V. (“Crucell”) – Research License and Option Agreement Effective August 7, 2003, Crucell and our subsidiary GeneMax Pharmaceuticals, Inc. (“GPI”) entered into a five-year research license and option agreement whereby Crucell granted to GPI a non-exclusive worldwide license for the research use of its adenovirus technology. The Company was required to make certain payments over the five-year term totaling Euro €450,000 (approximately $510,100). At December 31, 2008, $243,598 (€172,801) was owing to Crucell under this agreement. During the year ended December 31, 2009, management negotiated a settlement of the outstanding balance requiring a €17,000 cash payment (paid) and the issuance of 265,000 shares of the Company’s common stock (issued, refer to Note 6). In addition, retroactively effective August 7, 2008, the Company negotiated an amended license agreement for the use of Crucell’s adenovirus technology. The Company is required to make annual license payments on the anniversary of the effective date for the three year term equal to €75,000 per annum. As at June 30, 2010, the Company had accrued $91,541 (€75,000) under the amended agreement. 10 NOTE 4:DERIVATIVE WARRANT LIABILITY AND FAIR VALUE The Company has evaluated the application of ASC 815 Derivatives and Hedging (formerly SFAS No. 133) and ASC 815-40 Contracts in an Entity’s Own Equity to the issued and outstanding warrants to purchase common stock that were issued with the convertible notes during the quarter ended June 30, 2010 and those issued as finders’ fees. Based on the guidance in ASC 815 and ASC 815-40-25, the Company concluded these instruments were required to be accounted for as derivatives due to a ratchet down protection feature available on the exercise price (Note 5). Under ASC 815-40-25, the Company records the fair value of these derivatives on its balance sheet at fair value with changes in the values reflected in the statements of operations as “Changes in fair value of derivative liabilities”. These derivative instruments disclosed on the balance sheet under ‘Derivative liabilities – warrants’. ASC 820-10 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820-10 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820-10 describes three levels of inputs that may be used to measure fair value: Level 1 – Quoted prices in active markets for identical assets or liabilities; Level 2 – Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and Level 3 – Unobservable inputs that are supported by little or no market activity and that are financial instruments whose values are determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant judgment or estimation. The Company’s Level 3 liabilities consist of the derivative liabilities associated with the warrants issued with the convertible notes during the six months ended June 30, 2010. At June 30, 2010, all of the Company’s derivative liabilities were categorized as Level 3 fair value liabilities. If the inputs used to measure the financial assets and liabilities fall within more than one level described above, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. Level 3 Valuation Techniques Financial liabilities are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. Level 3 financial liabilities consist of the notes and warrants for which there is no current market for these securities such that the determination of fair value requires significant judgment or estimation. Determining fair value of warrants and conversion options, given the Company’s stage of development and financial position, is highly subjective and identifying appropriate measurement criteria and models is subject to uncertainty. There are several generally accepted pricing models for warrants and options and derivative provisions. The Company has chosen to value the conversion option on the notes that contain ratchet down provisions using the Binomial model under the following assumptions: At Initial Recognition June 30, 2010 Expected Life (Years) Risk free Rate Dividend yield Volatility Expected Life (Years) Risk free Rate Dividend yield Volatility Series A Warrants 0.40% 0.00% 199% 0.61% 0.00% 199% Series B Warrants 0.35% 0.00% 199% 0.29% 0.00% 199% Series C Warrants - Conversion Option 0.35% 0.00% 199% 0.29% 0.00% 199% The Series C Warrants are contingently exercisable following the exercise of the Series B Warrants. The fair value of the Series C Warrants was determined to be nominal. The foregoing assumptions are reviewed quarterly and are subject to change based primarily on management’s assessment of the probability of the events described occurring. Accordingly, changes to these assessments could materially affect the valuations. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below and disclosed on the balance sheet under Derivative liability – warrants and Derivative liability – conversion option: 11 As of June 30, 2010 Fair Value Measurements Using Carrying Value Level 1 Level 2 Level 3 Total Derivative liability - warrants $ - - $ $ Derivative liability – conversion option - - Total $ - - $ $ The table below provides a summary of the changes in fair value, including net transfers, in and/or out, of financial assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the six months ended June 30, 2010: Fair Value Measurements Using Level 3 Inputs Derivative liability - warrants Derivative liability – conversion option Total Beginning balance as of May 24, 2010 $ $ $ Total unrealized gains or losses included in net loss ) ) ) Transfers in and/or out of Level 3 - - - Ending balance at June 30, 2010 $ $ $ NOTE 5:CONVERTIBLE NOTE PAYABLE The following is a summary of debt instrument transactions that are relevant to the current and prior period: Face Value Unamortized Note Discount Balance at June 30, 2010 Secured Convertible Notes Senior Secured Notes,due May 19, 2011 $ $ $ During the quarter ended June 30, 2010, the Company entered into a securities purchase agreement with accredited investors to place Senior Secured Convertible Notes (the “Notes”) with a maturity date of one year after the issuance thereof in the aggregate principal amount of $1,530,000 for gross consideration of $1,275,000. The $1,275,000 consisted of $712,254 in cash proceeds to the Company, $212,746 of current services and $350,000 was subscribed for by the holder of an outstanding and due 2009 convertible debenture. In connection with the issuance of the notes, the Company entered into a Security Agreement with the note holders secured by all of the Company’s assets. The Notes were placed at a 20% discount from their face value and bear no interest except in case of an event of default in which case they bear interest at the rate of 18% per annum. The principal and any interest due on the Notes are due in 9 equal monthly installments starting in September 2010. Subject to the satisfaction of certain customary conditions (including the effectiveness of a registration statement and certain minimums on the amount and value of the shares of our common stock traded on the Over-the-Counter Bulletin Board), the Company may elect to pay amounts due on any installment date in either cash or shares of its common stock. Any shares of its common stock that the Company issues as payment on an installment date will be issued at a price which is equal to the lesser of $0.30 per share or 85% of the average of the volume-weighted average prices of the Company’s common stock on the Over-the-Counter Bulletin Board on each of the twenty trading days immediately preceding the applicable installment date. 12 In connection with the issuance of the Notes, the Company issued 6,375,000 Series A Warrants, 5,100,000 Series B Warrants and 6,375,000 Series C Warrants, in each case, to purchase fully-paid and nonassessable shares of its common stock (together, the “Warrants”). The initial exercise price of the Warrants is $0.30 per share. The Company paid a finders fee of $64,000 and issued 1,400,000 broker’s warrants (described below) valued at $165,100. The finder’s fee and fair value of the broker’s warrants was accounted for as deferred financing costs, and is being amortized over the term of the notes. At June 30, 2010, $205,876 remains unamortized and is presented in Current assets on the Company’s Balance sheet. Issued to Note holders Issued as broker’s warrants Maximum Exercise price Term Series A Warrants $ 5 Years Series B Warrants 1 Year Series C Warrants * 5 Years * The Series C Warrants are only exercisable proportionately with the exercise of the Series B Warrants. The Notes and Warrants include price adjustment provisions whereby the exercise price will be adjusted downwards based on future sales, issuances, or conversions of equity or debt, which results in a share issuance at a per share amount less than $0.30 per share. The calculated lower per share amount from the future transaction will be the adjusted conversion rate available to the Note and Warrant holders. The economic characteristics and risks of the embedded Conversion option in the Notes (“Conversion option”) are not considered clearly and closely related to the economic characteristics and risks of the host debt contract. The price adjustment features included in the embedded Conversion option and the Warrants are not considered indexed to Company’s own stock. Pursuant to the guidance of ASC 815-10, the embedded Conversion option in the Notes meet the characteristics of a derivative instrument and must be valued separately from the host debt contract. In accordance with ASC 815-40-25, the Company has evaluated the Notes’ conversion option and recorded $785,400 as the initial fair value of the Conversion option Derivative liability. The fair value was determined using the Binomial option pricing model with current assumptions as outlined in the following paragraphs. As a result of certain price adjustment clauses related to the Warrants, the Warrants are not included in the Company’s equity. The Company has recorded the fair value of these Warrants and the brokers’ warrants as “Derivative liability – warrants” initially in the amount of $2,270,125. (Note 4) The proceeds received for the Notes were initially allocated to the embedded Conversion option and then to the Warrants based on their estimated fair value. The difference of $1,615,425 between the gross consideration of the Notes for $1,250,000 and the fair value of the calculated derivative liabilities amounting to $2,890,425 was accounted for under ‘Loss on debt financing’ in the consolidated statements of operations. To June 30, 2010, accretion of the debt discount relative to the 2010 secured convertible notes was equal to $140,000. Face Value Unamortized Note Discount Balance at June 30, Balance at December 31, 2009 Convertible Debenture Unsecured Convertible Note, 10% interest, due February 28, 2010 $ $
